Citation Nr: 0503965	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  99-18 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether the veteran's daughter, FC, may be recognized as a 
helpless child on the basis of permanent incapacity for self-
support.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from December 1950 to 
September 1952.  He died in April 1974.  The appellant is the 
custodian parent of the veteran's child.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 administrative determination 
of the Oakland, California, Department of Veterans Affairs 
(VA) Regional Office (RO).  The RO determined that permanent 
incapacity for self-support of the veteran's daughter, FC, 
had not been established.  


FINDINGS OF FACT

1.  The appellant's daughter, FC, attained the age of 18 
years in July 1984.

2.  At that time, FC had just completed her high school 
education with a 2.1 grade point average.  She ranked 310 out 
of 465 students.

3.  The evidence does not demonstrate that FC was permanently 
incapable of self-support due to mental or physical defect 
when she reached the age of 18 years.


CONCLUSION OF LAW

The veteran's daughter, FC, was not permanently incapable of 
self-support prior to attaining the age of 18 years, and may 
not be recognized as the helpless child of the veteran.  38 
U.S.C.A. §§ 101(4)(A), 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.57, 3.356 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act  
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub.  
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620  
(Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously-denied claim.  

The record shows that the claimant has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to recognition as a helpless child on the 
basis of permanent incapacity for self-support.  The 
discussions in the September 1998 rating decision and the 
June 1999 statement of the case have informed the claimant of 
the information and evidence necessary to warrant entitlement 
to the benefit sought.  Moreover, a May 2004 letter 
effectively furnished notice to the appellant of the types of 
evidence necessary to substantiate the claim for recognition 
as a helpless child on the basis of permanent incapacity for 
self-support, as well as the types of evidence VA would 
assist him in obtaining and what she should do.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

While the Board recognizes that the VCAA notice to the 
appellant was subsequent to the rating decision which gave 
rise to this appeal, the Board finds no prejudice to the 
veteran.  First, the rating decision was issued prior to the 
passage of the VCAA.  Therefore, it is impossible for the 
appellant to have been provided with a VCAA notice prior to 
the rating decision on appeal.  Second, the appellant was 
adequately furnished with the type of notice required by VCAA 
and has had an opportunity to identify evidence and submit 
evidence.  Any error resulting from VCAA notice subsequent to 
the initial rating decision was harmless error, as it 
pertains to this issue.  The RO's subsequent actions and 
notice to the veteran effectively cured any VCAA notice 
defect.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The veteran was informed of the evidence necessary to 
substantiate his claims.  The  provisions of VCAA have been 
substantially complied with and no useful purpose would be 
served by delaying appellate review of these two claims for 
further notice of VCAA.

The Board also finds that all necessary assistance has been 
furnished to the appellant.  The evidence of record consists 
of private medical records, the child's report cards from 
school, and lay statements.  The child has not been provided 
with an examination in connection with this claim; however, 
the Board finds that VA was not under an obligation to 
provide an examination, as such was not necessary to make a 
decision on this claim.  Specifically, at the time the claim 
was filed, the child was approximately 30 years old.  An 
examination to determine the child's ability for self-support 
at the age of 30 would have minimal prospects of assisting in 
making the determination as to her status, in this regard, 
when she was 18 years old.  

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

The appellant states that FC is "mentally ill" and has been 
"learning disabled" since she was born.  

The record reflects that FC was born in July 1966.  Her 
school records reflect that she graduated high school with a 
2.1 average with grades ranging from A to D.  She was ranked 
310/465 among her classmates.  

Private medical records, dated in 1998, show that FC was 
treated for or diagnosed with shortness of breath, irritable 
bowel syndrome, major depressive disorder, and diffuse 
interstitial alveolar process.  

An April 1999 letter from a private psychologist shows that 
the child had charged approximately $3000 on a joint credit 
card that she has with the appellant from September 1998 to 
February 1999, without the appellant's awareness.  The 
psychologist stated that FC had been treated by the mental 
health department since July 1989 and had bipolar disorder 
and a borderline personality disorder with obsessive-
compulsive disorder symptoms.  He added that FC's instability 
of her mood, impulsivity, poor judgment, and unrestrained 
buying sprees were often symptoms of these disorders.

In an August 1999 lay statement, a friend stated that she had 
known FC since 1983 and had been a close friend of her and 
the family.  She stated that FC had problems both physically 
and mentally since she had known FC.  She added that the 
child had misdirected anger toward herself and others and had 
trouble adjusting to schoolwork.  She noted that FC had 
attempted to work but that she had trouble adjusting and had 
juvenile arthritis.  The friend stated that FC still had 
problems with which she had to contend.

In a September 1999 lay statement, FC's aunt stated that the 
child had been disabled by juvenile arthritis, a learning 
disability, and major affective disorder and that she had 
been unable to sustain employment.  She stated that she owned 
her own business and that with the problems that FC had, she 
was unemployable because of her misdirected anger.  She added 
that FC had a lung condition as well, which limited her 
physical abilities.

In order for FC to be recognized as the helpless child of the 
veteran, she must show that she is unmarried and that she was 
permanently incapable of self-support prior to reaching the 
age of 18 years.  See 38 C.F.R. §§ 3.57, 3.356.

Regulations state that a child must be shown to be 
permanently incapable of self-support by reason of mental or 
physical defect at the date of attaining the age of 18.  See 
Dobson v. Brown, 4 Vet. App. 443, 445 (1996).  The issue is 
one of fact premised on competent evidence in the individual 
case.  38 C.F.R. § 3.356(a), (b); Bledson v. Derwinski, 1 
Vet. App. 32, 33 (1990).  In Dobson, the United States Court 
of Appeals for Veterans Claims held that a person may qualify 
as a "child" under the pertinent legal framework if she is 
shown to have been permanently incapable of self-support by 
reason of mental or physical defect at the date of attaining 
the age of 18 years.  Dobson, 4 Vet. App. at 445.  
Essentially, the focus of the Board's inquiry in this case is 
on the condition of the veteran's daughter at the time of her 
eighteenth birthday. 

The Board has carefully reviewed the evidence of record and 
finds that the appellant has not established that FC is a 
"child," to include a helpless child, for purposes of VA 
death benefits.  This is based on the finding that the 
appellant has not established that FC was incapable of self-
support as of her eighteenth birthday.

The only medical evidence the appellant has submitted are 
private medical records which show treatment in 1998 for 
various physical and psychiatric disorders.  At that time, FC 
was 32 years old.  This would not establish a basis for a 
finding that FC was permanently incapable of self-support 
prior to the age of 18.  The record reflects that FC had just 
graduated high school just prior to her eighteenth birthday.  
She was able to make a 2.1 grade point average, which is 
passing.  Additionally, the report cards did not show that FC 
had a learning disability.  Even if they did, this would not 
necessarily establish that she was permanently incapable of 
self-support.

The lay statements are insufficient to find that FC was 
incapable of self-support prior to her eighteenth birthday.  
Both the friend and the aunt stated that FC had both mental 
and physical disabilities that essentially prevented her from 
working.  As lay people, they are not competent to provide 
evidence that requires medical knowledge.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The letter from the 
private psychologist merely indicates that FC had been 
treated there since 1989 for psychiatric problems.  There was 
no finding by the psychologist that FC was permanently 
incapable of self-support prior to the age of 18.  

The Board finds that the evidence submitted to support this 
claim fails to produce contemporaneous objective evidence 
that the FC had both psychiatric and physical disorders that 
were so severe prior to her eighteenth birthday as to have 
rendered her permanently incapable of self-support.  See 38 
C.F.R. § 3.356(b).  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against a finding that FC 
was a helpless child at the time of attaining age 18 years, 
within the meaning of the applicable law and regulations and, 
as such, the appeal is denied.  There is no doubt to be 
resolved in this case.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The claim of entitlement to recognition of the veteran's 
daughter, FC, as a helpless child of the veteran is denied.



___________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


